RESOLUTION OF THE BOARD OF DIRECTORS FOR

US NUCLEAR CORP.

 

Pursuant to Article IV, Section 5 of the Bylaws (the “Bylaws”) of US Nuclear
Corp., a Delaware corporation (the “Company”), the Board of Directors of the
adopts the following resolutions:

 

RESOLVED, the Board of Directors ratifies and approves the May 4, 2012 amendment
to the Company’s Articles of Incorporation, as being in the best interests of
the Company.

 

RESOLVED, with Gerald Entine abstaining from the vote, the Board of Directors
accepts the appointment of Gerald Entine to serve on the Board of Directors as
nominated by the majority shareholders pursuant to Article IV, Section 1,
Article III, Section 3 and Article III, Section 8 of the Bylaws, and ratifies
the issuance of 10,000 shares of the Company’s restricted common stock to Mr.
Entine in lieu of compensation pursuant to the April 30, 2015 Restricted Stock
Agreement between the Company and Mr. Entine, as being in the best interests of
the Company.

 

RESOLVED, with Robert Goldstein abstaining from the vote, Mr. Entine is
authorized on behalf of the Company to execute the Assignment of Contractual
Rights dated January 26, 2016, but effective April 11, 2012, between Optron
Scientific Company, Inc. (“Optron”), Overhoff Technology Corporation
(“Overhoff”), US Nuclear Corp., Inc., the dissolved Delaware corporation, and
the Company (the “Assignment”). The Board of Directors resolves to waive any and
all actual or perceived conflicts in Mr. Goldstein being a party to the
Assignment and in serving as Chairman of the Board of Directors for the Company.

 

RESOLVED, with Mr. Goldstein abstaining from the vote, the Board of Directors
ratifies Mr. Goldstein’s execution of the Engagement Letter on behalf of the
Company with Richard Chiang dated May 14, 2012 (the “Chiang Engagement Letter”),
as being in the best interests of the Company.

 

RESOLVED, with Mr. Goldstein abstaining from the vote, the Board of Directors
ratifies Mr. Goldstein’s issuance of 850,000 shares of restricted common stock
held in his name to Mr. Chiang on May 12, 2012 pursuant to the Chiang Engagement
Letter. The Board of Directors further ratifies the sale of 700,000 shares of
the Company restricted common stock to Mr. Chiang on August 15, 2013 under the
Chiang Engagement Letter.

 

RESOLVED, the Board of Directors ratifies Mr. Chiang’s appointment to the Board
of Directors on May 18, 2012, and ratifies his subsequent resignation on March
31, 2013, notwithstanding the ongoing relationship at the time with Mr. Chiang
under the Chiang Engagement Letter.

 

RESOLVED, with Mr. Goldstein abstaining from the vote, the Board of Directors
ratifies Mr. Goldstein’s prior resignation as Chief Financial Officer of the
Company on October 15, 2013, and ratifies the successor appointment of Darian
Anderson to serve in this capacity.

 

RESOLVED, the Board of Directors ratifies its agreement with Mr. Anderson to
issue 25,000 shares of restricted common stock in the Company to him for
providing services to the Company in lieu of compensation. The Board of
Directors ratifies Mr. Anderson’s subsequent resignation as Chief Financial
Officer, but preserves any and all claims, if any, unless otherwise waived by
the Company.

 

RESOLVED, the Board of Directors ratifies the subsequent appointment of Rachel
Boulds to serve as Chief Financial Officer, and ratifies the Board of Directors’
agreement to issue Ms. Boulds 25,000 shares of restricted common stock in the
Company for providing services to the Company, in addition to $2,500 per quarter
during the term of her agreement. The Company ratifies Ms. Boulds’ October 16,
2014 Employment Agreement as being in the best interests of the Company.

 





-1- 

 



RESOLVED, with Mr. Goldstein abstaining from the vote, the Board of Directors
ratifies, and approves any and all corporate action taken with respect to the
Agreement and Plan of Merger, Stock Exchange Agreement and Cancellation
Agreement between and amongst US Nuclear Acquisition Corp., Optron and Overhoff,
and Mr. Goldstein and the Company, as set forth in the December 19, 2013 Form
8-K, as being in the best interests of the Company.

 

RESOLVED, the law firm of Paesano Akkashian Apkarian, P.C. is authorized to take
any and all necessary action in filing disclosure schedules or forms with the
United States Securities and Exchange Commission with direct oversight and
approval by Mr. Goldstein.

 

RESOLVED, the Board of Directors ratifies and agrees to indemnify any and all
directors or officers under Article XI of the Bylaws.

 

RESOLVED, the Board of Directors ratifies and approves all prior actions by the
officers of the Company as being in the best interests of the Company.

 

DATED: January 28, 2016

 

Approved for Adoption:

 

APPROVED:

 

/s/ Robert I. Goldstein

By: Robert I. Goldstein

Chairman of the Board

Except Where Abstaining

 

 

/s/ Gerald Entine

By: Gerald Entine

Director

Except Where Abstaining

 



-2- 

